
	
		II
		112th CONGRESS
		1st Session
		S. 1092
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Carper (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To address aviation security in the United States by
		  bolstering passenger and air cargo screening procedures, to ensure that
		  purchases of screening technologies are thoroughly evaluated for the best
		  return on investment of the taxpayer’s money, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aviation Security Innovation &
			 Reform Act of 2011 or the AIR Act of 2011.
		2.Office of
			 Behavior AnalysisSection 114
			 of title 49, United States Code, is amended—
			(1)in subsection (a), by striking
			 Department of Transportation and inserting Department of
			 Homeland Security;
			(2)by striking
			 Under Secretary of Transportation for Security each place it
			 appears and inserting Assistant Secretary of Homeland Security
			 (Transportation Security Administration);
			(3)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary; and
			(4)by inserting after subsection (s) the
			 following:
				
					(t)Office of
				Behavior Analysis
						(1)EstablishmentThere
				is established in the Transportation Security Administration the Office of
				Behavior Analysis (in this subsection referred to as the
				Office).
						(2)LocationThe
				Office of Behavior Analysis shall be within the Office of Security Operations
				of the Transportation Security Administration in the Department of Homeland
				Security and shall be headed by a Transportation Security Administration career
				employee, who shall be appointed by the Assistant Secretary of Homeland
				Security (Transportation Security Administration).
						(3)DutiesTo
				the extent and in the manner determined to be appropriate by the Assistant
				Secretary, the head of the Office shall be responsible for—
							(A)advising the
				Transportation Security Administration and other Federal, State, and local
				government law enforcement agencies on behavior detection methodologies and
				best practices; and
							(B)providing
				behavior detection training to law enforcement personnel to facilitate the
				prevention of terrorist attacks on aviation and mass transportation
				systems.
							.
			3.Continuing
			 security trainingSection
			 44935 of title 49, United States Code, is amended—
			(1)by striking
			 Under Secretary of Transportation for Security each place it
			 appears and inserting Assistant Secretary of Homeland Security
			 (Transportation Security Administration);
			(2)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary;
			(3)by amending
			 subsection (g) to read as follows:
				
					(g)Training
						(1)Training
				planThe Assistant Secretary shall maintain a plan for the
				training of Transportation Security Officers that—
							(A)to the maximum
				extent practicable, ensures that the training received by Transportation
				Security Officers is standardized; and
							(B)meets the
				requirements of this subsection.
							(2)General
				training requirementsThe plan required by paragraph (1) shall
				require, at a minimum, that an individual employed as a Transportation Security
				Officer—
							(A)receives, before
				the individual performs any screening functions as a Transportation Security
				Officer, training in basic security screening skills and in criminal and
				antiterrorism awareness;
							(B)completes a
				program that the Assistant Secretary determines will train individuals to a
				level of proficiency to adequately perform on the job;
							(C)successfully
				completes an up-to-date technical training examination prescribed by the
				Assistant Secretary; and
							(D)in the case of a
				Transportation Security Officer who will be responsible for verifying travel
				documents, completes up-to-date technical training in document fraud
				identification, as considered appropriate by the Assistant Secretary.
							(3)Equipment-specific
				trainingAn individual employed as a Transportation Security
				Officer may not use any security screening device or equipment in the scope of
				that individual's employment unless the individual has been trained on that
				device or equipment and has successfully completed a test on the use of the
				device or equipment.
						(4)Continuing
				educationThe plan required by paragraph (1) shall require an
				individual employed as a Transportation Security Officer to receive annual
				training, as considered appropriate by the Assistant Secretary.
						(5)Use of other
				agenciesThe Assistant Secretary may enter into a memorandum of
				understanding or other arrangement with any other Federal agency or department
				with appropriate law enforcement responsibilities, to provide personnel,
				resources, or other forms of assistance in the training of Transportation
				Security
				Officers.
						;
			(4)by moving
			 subsection (h) 2 ems to the left; and
			(5)by redesignating
			 the second subsection (i) (relating to accessibility of computer-based training
			 facilities) as subsection (k).
			4.Partnerships
			 with State and local law enforcement agencies, international governments, and
			 the private sector
			(a)In
			 generalThe Assistant Secretary of Homeland Security
			 (Transportation Security Administration) (in this Act referred to as the
			 Assistant Secretary) shall develop and maintain partnerships
			 with State and local law enforcement agencies to improve the coordination of
			 behavior detection activities.
			(b)Collaboration
			 in training and behavior detection activitiesIn implementing
			 partnerships under subsection (a), the Assistant Secretary shall—
				(1)coordinate the
			 provision of behavior detection training for State and local law enforcement
			 officers with similar training provided for Transportation Security Officers of
			 the Transportation Security Administration; and
				(2)provide behavior
			 detection officers with the opportunity to cross-train with State and local law
			 enforcement agencies and other Federal law enforcement agencies that are
			 responsible for protecting critical infrastructure facilities and mass transit
			 systems, as the Assistant Secretary considers appropriate.
				(c)Study on
			 real-Time information sharing
				(1)In
			 generalThe Secretary of Homeland Security shall conduct a study
			 on the feasibility of creating an Aviation Sharing Analysis Center (in this Act
			 referred to as ASAC) to provide real-time information sharing
			 relating to threats to the aviation sector.
				(2)ScopeThe
			 Secretary shall study the feasibility of providing information sharing and
			 analysis on a formal and informal basis among public and private sector
			 entities in a manner that ensures a better understanding of security problems
			 in the aviation sector, better communication of critical infrastructure
			 information, and better prevention, detection, and mitigation of security
			 threats related to critical aviation infrastructure.
				(3)ReportsThe
			 Secretary shall submit a report to Congress not later than 180 days after the
			 date of the enactment of this Act on the results of the study conducted under
			 this subsection.
				(d)International
			 cooperationThe Secretary of Homeland Security shall continue to
			 advocate for international cooperation in the development of international
			 aviation security standards, using both bilateral and multilateral approaches
			 by working with foreign governments and organizations to strengthen security
			 while promoting travel and protecting travelers’ rights.
			5.Access to
			 information databasesThe
			 Assistant Secretary shall—
			(1)require the
			 Transportation Security Administration's Transportation Security Operations
			 Center to utilize all of the law enforcement and intelligence databases
			 available to the Center when checking passengers whose behavior warrants
			 intervention by a law enforcement official; and
			(2)standardize and
			 streamline threat-reporting guidelines to allow behavior detection officers or
			 other designated Transportation Security Administration officials to receive
			 information from the Transportation Security Operations Center in a timely
			 manner.
			6.Standardization
			 of policies of the Transportation Security AdministrationThe Assistant Secretary shall, to the
			 maximum extent practicable, continue to ensure the standardization of the
			 security and personnel procedures of the Transportation Security Administration
			 at airports in the United States, including by—
			(1)requiring
			 standard operating procedures to be consistently enforced by the Transportation
			 Security Administration at each airport in the United States;
			(2)standardizing
			 career advancement policies based on merit; and
			(3)establishing
			 timeframes and milestones for systematically conducting evaluations of the
			 Screening of Passengers by Observation Techniques (SPOT) training program, in
			 order to ensure behavior detection officers possess the knowledge and skills
			 needed to perform their duties.
			7.Deployment of
			 additional securityThe
			 Assistant Secretary shall—
			(1)deploy behavior
			 detection officers to events designated as National Special Security Events by
			 the Secretary of Homeland Security, as deemed appropriate; and
			(2)deploy Visible
			 Intermodal Prevention and Response teams at passenger rail facilities to
			 enhance security and cross-training opportunities for behavior detection
			 officers, as deemed appropriate.
			8.Employee
			 feedbackThe Assistant
			 Secretary shall establish an electronic medium through which Transportation
			 Security Officers and behavior detection officers of the Transportation
			 Security Administration may anonymously submit feedback to the Assistant
			 Secretary regarding—
			(1)the effectiveness of transportation
			 security programs; and
			(2)any management
			 issue that such personnel may wish to bring to the attention of the Assistant
			 Secretary.
			9.Air cargo
			 securityThe Assistant
			 Secretary shall develop and implement a system to verify the accuracy of air
			 carrier screening data to determine the level of compliance with the
			 congressionally mandated 100-percent air cargo screening requirements specified
			 in section 232 of the SAFE Port Act (6 U.S.C. 982).
		10.Effectiveness
			 and efficiency of screening technologies
			(a)In
			 generalThe Assistant Secretary shall develop a technology
			 implementation plan that establishes how screening technologies will be
			 integrated into overall aviation security systems at airports. As part of the
			 plan, the Assistant Secretary shall—
				(1)perform an
			 internal study and evaluation of passenger and cargo screening technologies and
			 equipment before entering into any contract to purchase a new technology;
			 and
				(2)ensure that all
			 passenger and cargo screening technology and equipment can be upgraded and
			 easily integrated with other technologies.
				(b)Special
			 requirementsBefore deploying any passenger or screening
			 technology or equipment that is designed to detect explosive compounds, the
			 Assistant Secretary shall ensure that the technology and equipment can detect
			 all explosive compounds that are known and characterized, such as
			 pentaerythritol tetranitrate (PETN) and acetone peroxide (TATP).
			(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, and for each of
			 the 5 years thereafter, the Assistant Secretary shall report to Congress on the
			 actions the Assistant Secretary is taking to address—
				(1)the
			 recommendations included in Department of Homeland Security's April 2011
			 Science and Technology Directorate study on the Transportation Security
			 Administration's behavior detection (commonly referred to as
			 SPOT);
				(2)the
			 recommendations included in the Government Accounting Office's May 2010 SPOT
			 report; and
				(3)any additional
			 steps the Assistant Secretary has taken, or is considering taking, to ensure
			 that the behavior analysis program is a cost-effective and valid
			 counterterrorism screening tool.
				11.Frequent
			 traveler programThe Secretary
			 of Homeland Security shall explore expanding access to international trusted
			 traveler programs for international passengers entering the United States by
			 looking at other domestic and foreign government trusted traveler programs and
			 identifying the best practices. The Secretary shall also take the lead in
			 establishing a multinational network of streamlined entry procedures for
			 low-risk travelers. The Assistant Secretary shall report to Congress not later
			 than 1 year after the date of the enactment of this Act with recommendations
			 for changes in law that may be necessary to streamline entry procedures.
		12.Airport
			 infrastructureIn carrying out
			 this Act, the Assistant Secretary shall work with each airport and offsite
			 airport-related facility to continue to obtain sufficient physical space for
			 Transportation Security Officers to work or train when not performing screening
			 duty and report to Congress not later than 1 year after the date of the
			 enactment of this Act on the status of the effort to obtain such space.
		13.Aviation
			 Advisory Panel
			(a)In
			 generalTo assist in carrying out the provisions of this Act, the
			 Assistant Secretary shall establish an independent panel of experts comprised
			 of leaders from State and local governments, first responder communities, the
			 private sector, and academia, with appropriate security clearances to review
			 Transportation Security Administration aviation security programs, including
			 passenger screening programs, checked baggage screening programs, and air cargo
			 screening programs—
				(1)to assess the
			 risk each program is designed to mitigate; and
				(2)to develop
			 metrics for measuring the progress of each program in lessening that
			 risk.
				(b)ReportNot
			 later than 90 days after completing a review of each program described in
			 subsection (a), the Assistant Secretary shall submit to Congress a copy of the
			 report completed by the panel of experts under subsection (a) and an action
			 plan with defined milestones for addressing the findings and recommendations of
			 the panel.
			
